PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Mussmann, et al.					:
Application No.  16/644,176				:		ON PETITION
Filed: March 4, 2020					:
Attorney Docket No. P75332US_2017P34568WOUS	:

This is in response to the “Petition to Withdraw Terminal Disclaimer under 37 CFR 1.182”, filed on April 6, 2021, requesting withdrawal of the terminal disclaimer, filed on March 31, 2021, over non-provisional application no. 16/652,682.

The petition is granted.

A review of the application file history reveals that a “Terminal Disclaimer to Obviate a Provisional Double Patenting Rejection over a Pending “Reference” Application” was filed on March 31, 2021, disclaiming the terminal part of the statutory term of any patent granted on the above-cited application that would extend beyond the expiration date of the full statutory term of application 16/652,682.  The terminal disclaimer was approved and made of record on March 31, 2021.

Applicant filed the instant petition and states, in part, that:

Petitioner respectfully submits a petition to withdraw the terminal disclaimer under 37 CFR 1.181 that was filed on March 31, 2021 (hereinafter ‘the Terminal Disclaimer’).

Petitioner mistakenly noted US Application Serial No. 16/652682 as the application in the Terminal Disclaimer to which the above-mentioned application corresponds for purposes of disclaiming the terminal part thereof. However, Petitioner respectfully submits that the double patenting rejection in the Non-Final Office Action dated December 30, 2020 was in view of US Patent No. 10,767,142. Thus, the Terminal Disclaimer should not have referred to US 16/652,682. Petitioner apologizes for any confusion this may have caused.

Based on the above, Petitioner respectfully requests the Terminal Disclaimer be withdrawn in view of a new terminal disclaimer correctly noting US 10,767,142 that is being submitted alongside the present petition.



Examiner Tekchand Saidha does not object to the withdrawal of the terminal disclaimer over non provisional application 16/652,682, filed on March 31, 2021.  The petition is granted, accordingly.  

The terminal disclaimer filed on March 31, 2021, is disapproved.

The application is being directed to Technology Center GAU 1652 for further processing. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET